Affirm and Opinion Filed August 24, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00303-CR

                 NICOLE DANIELLE WILLIAMS, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F-1875628-I

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg
      Appellant Nicole Williams was convicted of murder and sentenced to forty

years’ confinement. In her sole issue in this appeal, she argues that the State failed

to prove beyond a reasonable doubt that she did not act in self-defense when she shot

the complainant. We affirm the trial court’s judgment in this memorandum opinion.

See TEX. R. APP. P. 47.4.

                                       BACKGROUND

      Brittany Hooks and Danielle Sneed met in 2016, and their friendship

eventually developed into a committed, romantic relationship. Sneed’s ex-boyfriend

and the father of her two children, Brandon Alford, did not approve of their
relationship. Alford began dating appellant at some point, and appellant met Hooks

and Sneed when they periodically went to appellant and Alford’s apartment to pick

up Sneed and Alford’s children.

      Alford sometimes contacted Sneed “when it wasn’t about the kids,” which

Hooks did not like. Sneed testified that Hooks was insecure about their relationship.

Hooks wanted Sneed to let Alford know that he should not contact her “unless it was

about the kids specifically.” On the morning of May 6, Sneed and Hooks were

discussing this, and Sneed texted Alford, telling him, “Please do not call me after

9pm or Hit me up for anything but the kids seriously. . . . If u can’t do that then I

will just have to let [appellant] know how u don’t respect my relationship!”

      Hooks took Sneed’s phone without her knowing about it and sent group text

messages to Alford and appellant that included a number of screen shots of past text

messages Alford had sent Sneed. For example, in one of these past messages, Alford

had texted Sneed, “I Love you n I want to give it another try for my kids.” Hooks

then texted Alford and appellant, still from Sneed’s phone, several times: “Now

worry bout yo bitch and not mine,” “If yu can’t lil bitch boy I know you location

you think yu crazy but you ain’t seen shit over here,” and “Try me.” Appellant

responded, “He is worried about his bitch. Bitch that’s why u mad. If u was really

happy u wouldn’t of sent these text. Fuck all y’all.” Hooks, again from Sneed’s

phone, responded, “Then why he sending her messages tryna fuck????? And bitch

you can get it too for not keeping yo n[****] in check.” Alford chimed in, “Get her

                                        –2–
answer the phone she kno that,” and “Ask her.” Appellant responded with another

taunt, ending with “Pull up Bitch.” Hooks texted back, “Yu can either shut the up

witcha illiterate ass or do something,” and “Bet omw.” Appellant responded, “Bet.”

Sneed explained at trial that “pull up” means “come over, let’s fight,” and “bet,

omw” means “okay, on my way.”

      Sneed testified that at that point, Hooks was getting her keys, getting ready to

drive to appellant’s apartment. Hooks told Sneed that she was going over to

appellant’s apartment because Hooks “wanted to fight.” Hooks said that appellant

“told her to pull up.” Sneed tried talking Hooks out of it to no avail. Sneed went

with her because she did not want Hooks going by herself. Hooks drove them in her

black Saturn SUV and Sneed was in the passenger seat.

      When they arrived at Alford and appellant’s building, they backed into a

parking spot near the leasing office, facing the building. Sneed texted appellant at

Hooks’s request, “Come outside.” Sneed testified that shortly afterwards, she saw

“[appellant] coming outside with the gun.” A surveillance video admitted at trial

showed appellant chambering a round of her handgun as she walked towards

Hooks’s car. The windows of the car were rolled down, and Sneed heard appellant

yelling as she approached the car. Hooks yelled back at appellant from her seated

position in the driver’s seat. Appellant got to the passenger side of the car and yelled

at Hooks across Sneed, and Hooks yelled back.



                                          –3–
      Hooks exited the Saturn, and she and appellant “met at the front of [the] car,

and [Hooks] got ready to swing.” Sneed stated that she did not remember Hooks

connecting or hitting appellant, but “that’s when [appellant] shot [Hooks] in the

face.” Sneed testified that, before appellant shot Hooks, they were both in a “fighting

stance.” But, she testified, there was never a struggle between Hooks and appellant,

nor did Hooks have any weapon. After being shot, Hooks fell backwards and her

hat flew off. Sneed panicked and jumped out of the car. Appellant walked back

towards the apartment, and Sneed chased after her, screaming appellant’s name,

asking “why.” Appellant went up the stairs to the apartment, and Sneed ran back to

Hooks, who was struggling to breathe. Sneed called 9-1-1.

      A resident who happened to be in the parking lot at the time, Brionna Uchi,

testified about what she saw. Uchi said that she saw Hooks throw the first punch,

but that appellant punched back. Uchi testified that “they were punching each

other.” She was not close enough to see whether any punches landed. Uchi saw

appellant’s gun in her hand after two or three punches had been thrown. She testified

that appellant was fighting with the gun in her hand. But quickly after the fighting

started, maybe five punches or a matter of seconds, it was over when she “heard the

gunshot go off.”

      Appellant testified in her defense. She said Alford, who was out of town, had

told her over the phone about his text conversation with Sneed, and appellant was

consequently upset. While she was still on the phone with Alford, she received the

                                         –4–
screenshots of messages he sent Sneed in March. She became very angry at Alford.

Appellant received the subsequent, threatening messages from Sneed’s phone and

became confused. She testified that she texted “pull up” to “shut the conversation

down”; she did not think that Sneed was really going to come over. But after she

received a text from Sneed’s phone saying she was on her way, appellant thought

“[Sneed] and her posse” were coming.

      Appellant testified that she got her clothes and gun to leave. She was walking

to her car when she saw Sneed sitting in parked car that she did not recognize. She

testified that Sneed was with who appeared to her to be “a guy.” Appellant went to

Sneed’s side of the car and began yelling at her, asking her what she was doing at

the apartment. Sneed did not respond, and appellant testified that she turned to walk

back to her apartment. When she turned, someone was “standing in front” of her.

Appellant described this person as tall, dressed in basketball shorts, with dreadlocks

covering her face, so she “thought that it was a boy.” As appellant turned, she said,

the person came towards her, and she could not see the person’s hands.

      Appellant said that she backed up, and when she “felt [herself] getting closer

to the fence, [she] put [her] gun up,” and yelled, “Get back in the car.” Appellant

said that once Hooks was closer to her, she saw that it was a woman and she lowered

her weapon. Appellant said Hooks started backing up, and appellant walked “with

her to make sure that she was going back into her car.” Appellant testified that she

glanced at Sneed and then felt a hard blow and she “started seeing white stars.” She

                                         –5–
testified, “I didn’t know what hit me, what happened,” but she got scared and

panicked. Appellant further testified, “I didn’t want to get hit again, I had a gun in

my hand and I just went back and then I fired.” On cross-examination, appellant

said that she did not know where she was shooting, she “just fired.”

      The police and an ambulance arrived and took Hooks to Parkland Hospital.

Medical records admitted at trial indicated that Hooks died as a result of her gunshot

wound, which caused “intracranial injury.” The medical examiner testified and

confirmed that Hooks’s cause of death was a gunshot wound to the face. Officer

Lawrence Christian testified that he secured a search warrant for appellant’s

apartment, where police found appellant’s handgun on the bed.

      Appellant turned herself in to police the day after the shooting. Detective

Jacob White testified that, when he interviewed her, he did not observe any injuries

on her person. Two of appellant’s friends testified that appellant had a reputation as

a truthful person.

                                        DISCUSSION

      Appellant does not argue that the evidence was not sufficient to show that she

intentionally or knowingly caused Hooks’s death. Instead, appellant argues that the

State failed to negate her claim of self-defense beyond a reasonable doubt. She




                                         –6–
argues that “a reasonable jury could not have concluded, beyond a reasonable doubt,

that [appellant] did not act in self-defense.”

                                     Standard of review

      The State must prove each essential element of an offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 318–19 (1979). When reviewing the

sufficiency of the evidence, we view the evidence in the light most favorable to the

verdict and determine whether “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. This standard “gives

full play to the responsibility of the trier of fact fairly to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts

to ultimate facts.” Id. at 319. When the record supports conflicting reasonable

inferences, we presume that the jury resolved the conflicts in favor of the verdict.

Id. at 326.

      The jury is the sole judge of the witnesses’ credibility and the weight to be

given to their testimony. Curry v. State, 622 S.W.3d 302, 310 (Tex. Crim. App.

2019). The trier of fact may choose to disbelieve all or any part of a witness’s

testimony. Febus v. State, 542 S.W.3d 568, 572 (Tex. Crim. App. 2018). “A court’s

role on appeal is restricted to guarding against the rare occurrence when the

factfinder does not act rationally.” Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim.

App. 2018).



                                          –7–
                                        Applicable law

      A person commits murder if she “intentionally or knowingly causes the death

of an individual” or “intends to cause serious bodily injury and commits an act

clearly dangerous to human life that causes the death of an individual.” See TEX.

PENAL CODE ANN. §§ 19.02(b)(1), 19.02(b)(2). But a person “is justified in using

force against another when and to the degree the actor reasonably believes the force

is immediately necessary to protect the actor against the other’s use or attempted use

of unlawful force.” Id. § 9.31(a). Deadly force in self-defense is justified when a

person reasonably believes the force is immediately necessary to protect the actor

against the other’s use or attempted use of unlawful deadly force.                  Id. §

9.32(a)(2)(A). Deadly force is “force that is intended or known by the actor to cause,

or in the manner of its use or intended use is capable of causing, death or serious

bodily injury.” Id. § 9.01(3).

      A defendant bears the burden to produce some evidence that supports her

claim of self-defense. Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim. App. 2003).

“Once the defendant produces such evidence, the State then bears the burden of

persuasion to disprove” self-defense beyond a reasonable doubt. Id. “The burden

of persuasion is not one that requires the production of evidence, rather it requires

only that the State prove its case beyond a reasonable doubt.” Id.; see also Saxton

v. State, 804 S.W.2d 910, 913 (Tex. Crim. App. 1991) (en banc). “The jury is the

sole judge of the credibility of defensive evidence, and it is free to accept it or reject

                                           –8–
it.” Rankin v. State, 617 S.W.3d 169, 183 (Tex. App.—Houston [1st Dist.] 2020,

pet. ref’d) (citing Braughton v. State, 569 S.W.3d 592, 609 (Tex. Crim. App. 2018)).

      In sum,

      [i]n resolving the sufficiency of the evidence issue, we look not to
      whether the State presented evidence which refuted appellant’s self-
      defense testimony, but rather we determine whether after viewing all
      the evidence in the light most favorable to the prosecution, any rational
      trier of fact would have found the essential elements of murder beyond
      a reasonable doubt and also would have found against appellant on the
      self-defense issue beyond a reasonable doubt.

Saxton, 804 S.W.2d at 914.

                                         Analysis

      Appellant argues specifically that “a sucker punch by a six-foot, twenty-five-

year-old woman, directly to the face of another person, certainly qualifies to meet

the standard of being ‘capable’ of causing serious bodily injury.” Since, appellant

argues, she did not shoot Hooks until after Hooks struck her in the face, no

reasonable juror could have concluded that appellant did not act in self-defense. We

disagree.

      The jury could have reasonably determined that Hooks’s punch alone did not

justify the use of deadly force. To begin with, the jury was not required to believe

appellant’s testimony that she was “sucker punched.” Sneed and Uchi both testified

that appellant and Hooks approached each other to fight. Sneed said both of them

were in a “fighting stance.” And Uchi said that they “square[d] up” like they were

“about to fight or get into each other’s faces.” Moreover, the jury could have

                                        –9–
reasonably concluded that Hooks’s punch was not itself deadly force. Sneed

testified that she did not see Hooks’s punch connect. As the State points out in its

brief, on the security footage admitted at trial, appellant “showed no signs of physical

distress as she walked back to her apartment right after the shooting.” Detective

White testified that, when he interviewed appellant a couple of days after the

shooting, he did not observe any facial injuries. And the jury could have credited

Uchi’s testimony that, not only did appellant not fall after being struck by Hooks,

appellant returned Hooks’s punch with her own. There was no evidence that Hooks

was armed or that she did anything other than punch or attempt to punch appellant.

See, e.g., Dearborn v. State, 420 S.W.3d 366, 378 (Tex. App.—Houston [14th Dist.]

2014, no pet.) (“courts have not treated blows with fists as deadly force”).

      Thus, “a rational jury could have determined that the physical assault itself

was not of such a nature that it would give rise to a reasonable belief regarding the

necessity of deadly force.” See Braughton, 569 S.W.3d at 611; see also Robic v.

State, 05-16-00337-CR, 2017 WL 2665269, at *6 (Tex. App.—Dallas June 21, 2017,

pet. ref’d) (“a rational jury could conclude that Keech’s single punch, push, and

attempt to tackle Robic was not the use or attempted use of unlawful deadly force

against Robic or Megan and that Robic’s belief that deadly force was immediately

necessary was not reasonable under the circumstances”).

       Accordingly, we conclude that legally sufficient evidence supported the

jury’s verdict because a rational trier of fact could have found the essential elements

                                         –10–
of murder beyond a reasonable doubt and also could have found against appellant

on her self-defense issue beyond a reasonable doubt. See Saxton, 804 S.W.2d at

914. Appellant’s sole issue is overruled.

                                      CONCLUSION

      We affirm the trial court’s judgment.




                                            /Ken Molberg/
                                            KEN MOLBERG
                                            JUSTICE


200303f.u05
Do Not Publish
TEX. R. APP. P. 47




                                       –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

NICOLE DANIELLE WILLIAMS,                     On Appeal from the Criminal District
Appellant                                     Court No. 2, Dallas County, Texas
                                              Trial Court Cause No. F-1875628-I.
No. 05-20-00303-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 24th day of August, 2021.




                                       –12–